Allowable Subject Matter
Claim(s) 1-20 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention comprises a method and apparatus, which improves upon existing fire fighter equipment by improving visualization of subtle features in the field of view. The closest prior art, Jones et al.  (Pub. No.: US 2020/0020145 A1 – hereinafter “Jones”) shows a similar system which also includes an emergency responder wearing a head-mounted display with information overlay.  
However, Jones fails to disclose “wherein said scene understanding comprises segmentation of said image into segmented structure(s);  performing eye tracking of a first user’s eye movements while said first user is wearing the head display unit wherein the head display unit has eye tracking capabilities and wherein the first user visualizes at least one of said segmented structures which corresponds to at least one of the physical items analyzing eye tracking data of the first user to determine the structure(s) the first user has viewed.”  These features have been added to independent claims 1 and 20; therefore, rendering them allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ross Varndell/Primary Examiner, Art Unit 2666